Blackford, J.
This was an action of debt, commenced by Proctor against the defendants in the Randolph Circuit Court in July, 1840, and was founded on a judgment of a justice of the peace rendered in the same county in February, *4961839. The judgment sued o.n is for 31 dollars and 71 cents, with interest from the 10th of May, 1838, and 2 dollars and 55 cents costs; and the amount of the judgment is all that is claimed by' the declaration. The declaration was demurred to; and the cause of demurrer assigned was, that the Circuit Court had no jurisdiction of the cause. Judgment for the defendants.
J. Smith and J. S. Newman, for the plaintiff.
M. M. Ray, for the defendants.
The judgment of the justice is a good ground for the present action, unless the amount sued for, which does not exceed 50 dollars exclusive of interest and costs, be insufficient to give the Circuit Court jurisdiction. The language of the statute is not very explicit on the subject; but we understand from it, that the Circuit Court has jurisdiction in such suits as this, though the amount claimed do not exceed 50 dollars exclusive of interest and costs. In such cases, however, though the plaintiff recover, the defendant is entitled to a judgment for costs. R. S. 1838, p. 364.

Per Curiam.

The judgment is reversed with costs. Cause remanded, &c.